DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–15 is/are pending.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Allowable Subject Matter
Claim(s) 1–15 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Scharner et al. (DE 102012218160 A1, hereinafter Scharner).
Scharner discloses a rechargeable battery (2, [0016]) comprising an electrode assembly comprising a first electrode, a second electrode, and a separator (see lithium ion battery, [0017]); a case (3) accommodating the electrode assembly therein and comprising an open side (FIG. 1, [0017]); a cap plate (see upper region, [0017], hereinafter 3') coupled to the open side of the case (3); a terminal portion (see region of terminal 4 external to housing 3, FIG. 1, hereinafter 4’) arranged on the cap plate and electrically connected to the electrode assembly (see lithium ion 
Scharner does not disclose, teach, or suggest the following distinguishing feature(s):
A rechargeable battery comprising a protruding portion of at least one of a cap plate and a terminal portion that is spaced apart from a column portion and inserted in a recessed portion of the other of the cap plate and the terminal portion so as to be slidable in a direction to an end of the recessed portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725